DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1 – 2, 6 – 11, 18 and 20 is acknowledged (see reply filed on 07 October 2021).
Claims 3 – 5, 12 – 17 and 19, directed to non-elected Groups, are withdrawn from consideration.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on foreign application filed in Republic of Korea on 10 December 2019. It is noted that retrieval of certified copy of said foreign application was not successful (see Notice of 10 May 2021).  As such, Applicant has failed to file certified copy of said foreign application as required by 37 CFR 1.55.

Claim Objections
Claims 1 – 2, 6 – 11 and 20 are objected to because of the following informalities.  Appropriate correction is required.

Claim 1 should be amended to include (prior to “mapping the first logical address of the first data object and a first physical address of pages in which the first data object is stored”) “storing the first data object based on the buffering policy for the first data object” (see claim 18).  This is to provide proper antecedence for “in which the first data object is stored”.  Otherwise, there is no previously stored first data object for “in which the first data object is stored” to refer to.
Similarly, claim 20 should be amended to include (prior to “map, using a flash translation layer, the first logical address of the first data object and a first physical address of pages in which the first data object is stored”) “store the first data object based on the buffering policy for the first data object”.

Claim 2 should be amended to “a first buffering policy in which the first data object is stored in first pages of different one of the plurality of nonvolatile memory chips, and a second buffering policy in which the first data object is stored in second pages of a single one of the plurality of nonvolatile memory 
Similarly, claim 20 should be amended to “a first buffering policy in which the first data object is stored in different pages included in different ones of the plurality of nonvolatile memory chips, or a second buffering policy in which the first data object is stored in second pages of a single one of the plurality of nonvolatile memory 

Claim 20 should be amended to “a buffer memory configured to temporarily i) store a first data portion stored in the plurality of nonvolatile memory chips or ii) store a second data portion to be stored into the plurality of nonvolatile memory chips” (see spec ¶[55]).  This is to clarify that buffer memory temporarily stores two different types of data (and not buffer memory 
Claim 20 should be amended to “based on determining that it is possible to store the first data object in the single page, map, using the flash translation layer, the first logical address and [[the]] another first physical address of [[pages]] page into the flash translation layer without setting the buffering policy”.  The instant specification is explicitly clear that only a single page (and not multiple pages) is used when data fits in a single page (see spec ¶[43]).  Since only a single page is used, first physical address should be different from previously recited first physical address used for plural pages.

Claims, dependent upon above identified claims, are also objected on the same grounds as said above identified claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Asano (US 20120246383) in view of Xie (US 20190286569).

Regarding claim 1, Asano teaches
A method of managing data in a storage device (storage device = Fig. 1 memory system 100) including a plurality of nonvolatile memory chips (plurality of nonvolatile memory chips = Fig. 1 plural NAND semiconductor memory 30), each nonvolatile memory chip of the plurality of nonvolatile memory chips including a plurality of pages, the method comprising:  (Asano teaches data is written/read from semiconductor memories 30 in units called pages (see ¶[22]).)
receiving a first data object from an external host device (external host device = Fig. 1 host device 50 outside of memory system 100), wherein a size of the first data object is not a multiple of a page size, and the first data object is associated with a first logical address which is a single address;  (Asano teaches receiving, from host device 50, write target data (first data object) and logical block address (first logical address) given to said write target data (see Fig. 8 step S1, ¶[49]).)
determining whether it is possible to store the first data object in a single page among the plurality of pages;  (Asano teaches determining whether size of said write target data ≤ page size (see Fig. 8 step S3, ¶[50]).)
based on determining that it is impossible to store the first data object in the single page, setting a buffering policy for the first data object based on at least one selection parameter; (Examiner is interpreting buffering policy = scheme of storing first data in pages (see spec ¶[41]).) (Asano teaches when said size of said write target data > said page size, dividing said write target data into units of pages and choosing a merge write process (buffering policy) based on whether a divided data piece is smaller than said page size (selection parameter) (see Fig. 8 step S6-S9, ¶[50], wherein said merge write process write said divided data piece in a manner same as page size write process (see Fig. 10, ¶[58]) that writes to page (see ¶[53]).  Note that said merge write process is selected when said divided data piece is smaller than said page size (first object is not multiple of page size).)
mapping the first logical address of the first data object and a first physical address of pages in which the first data object is stored; 
and storing, in the storage device, [a first buffering direction representing the buffering policy for the first data object, and] a mapping result (Examiner is interpreting mapping result = mapping of first logical address to first physical address.) (Asano teaches writing said divided data pieces in units of pages (pages in which the first data object is stored) (see ¶[23]) where upon writing a divided data piece (of said target data) in a page, writing page number (physical address), of said page, into entry of second table indexed by said logical block address (first logical address) of said write target data (see ¶[53]).  Asano also teaches that said second table is in storage unit 40 (see¶[29]) that is in memory system 100 (see Fig. 1).)

As noted in claim 1, Asano teaches a base method that sets a buffering policy for first data object.  The claimed invention improves upon said base method by storing, in storage device, buffering direction representing said buffering policy (see also limitation below).
storing, in the storage device, a first buffering direction representing the buffering policy for the first data object

buffering direction) that indicates how data is stored (buffering policy for data object).  In particular, Xie teaches
storing, in [the] storage device (storage device = Fig. 1 storage system 10), a first buffering direction representing [the] buffering policy for the first data object (Examiner is interpreting buffering direction representing buffering policy = indicator of data stored across several pages (see spec ¶[105]).) (Xie teaches writing data to PMU where after said data is written, NPMU field 27 (in map 21) is updated to indicate how many PMUs are occupied by said data (see ¶[32] and also ¶[28]).  Xie also teaches that said map 21 is in storage system 10 (see Fig. 1).  Therefore, said NPMU field is also updated (storing) in said storage system 10.  Note that Xie teaches storing an indictor NPMU field (buffering direction) that indicates how data is stored (buffering policy for data object).)

It would have been within the capabilities of one of ordinary skill in the art to recognize that applying Xie’s known technique would have yielded i) predictable result of storing, in storage device, NPMU field that indicates buffering policy for first data object, and ii) the improved claimed invention.

Regarding claim 18, Asano teaches
A method of operating a storage device (storage device = Fig. 1 memory system 100) including a plurality of nonvolatile memory chips (plurality of nonvolatile memory chips = Fig. 1 plural NAND semiconductor memory 30) each of which includes a plurality of pages, the storage device operating based on a variable size mapping, the method comprising: (Asano teaches data is written/read from semiconductor memories 30 in units called pages (see ¶[22]).)
performing a data write operation based on a first write command, a first logical address and a first data object received from an external host device (external host device = Fig. 1 host device 50 outside of memory system 100), the first data object, wherein a size of the first data object does not correspond to a multiple of a page size, the first data object corresponding to the first logical address, and the first logical address is a single address; (Asano teaches receiving, from host device 50, write command with i) write target data (first data object) and ii) logical block address (first logical address) given to said write target data (see Fig. 8 step S1, ¶[49]), wherein said write command results in write operation (see Fig. 8).)
and performing a data read operation based on a first read command and the first logical address received from the external host device, (Asano teaches when read command (with logical address) is received from host, reading data associated with said logical address (see ¶[47]).)
wherein the performing the data write operation comprises: 
determining whether it is possible to store the first data object in a single page among the plurality of pages; (Asano teaches determining whether size of said write target data ≤ page size (see Fig. 8 step S3, ¶[50]).)
based on determining that it is impossible to store the first data object in the single page, setting a buffering policy for the first data object based on at least one selection parameter; (Asano teaches responsive to size of said write-target data > page size, dividing said write-target data and storing said divided write target data to pages (buffering policy) (see Fig. 8 step S3-S9, ¶[50], [53]).  Note that said storing to pages is performed (selected) based on size of said write target data > page size (at least one selection parameter).)
storing the first data object using two or more pages based on the buffering policy for the first data object; (Asano teaches, in Fig. 8, a loop that writes divided data pieces in multiple pages (see Fig. 8, step S5-S9 and S9 looping back to S5). Asano also teaches writing one of said divided data pieces using merge write process when said one of said divided data pieces is smaller than said page size (first object is not a multiple of page size) (see Fig. 8 step S5, S6 and S8).)
mapping the first logical address of the first data object and a first physical address of the two or more pages in which the first data object is stored; 
and storing [a buffering direction representing the buffering policy for the first data object, and] a mapping result (Examiner is interpreting mapping result = mapping of first logical address to first physical address.) (Asano teaches upon writing a divided data piece (of said target data) in a page, writing page number (physical address), of said page, into entry of second table indexed by said logical block address (first logical address) of said write target data (see ¶[53]).)

As noted in claim 18, Asano teaches a base method that sets a buffering policy for first data object.  The claimed invention improves upon said base method by storing buffering direction representing said buffering policy (see also limitation below
storing a first buffering direction representing the buffering policy for the first data object

The claimed invention is an application of known technique from Xie - storing indicator NPMU field (buffering direction) that indicates how data is stored (buffering policy for data object).  In particular, Xie teaches
storing a first buffering direction representing [the] buffering policy for the first data object (Examiner is interpreting buffering direction representing buffering policy = indicator of data stored across several pages (see spec ¶[105]).) (Xie teaches writing data to PMU where after said data is written, NPMU field 27 (in map 21) is updated to indicate how many PMUs are occupied by said data (see ¶[32] and also ¶[28]).  Xie also teaches that said map 21 is in storage system 10 (see Fig. 1).  Therefore, said NPMU field is also updated (storing) in said storage system 10.  Note that Xie teaches storing an indictor NPMU field (buffering direction) that indicates how data is stored (buffering policy for data object).)

It would have been within the capabilities of one of ordinary skill in the art to recognize that applying Xie’s known technique would have yielded i) predictable result of storing NPMU field that indicates buffering policy for first data object, and ii) the improved claimed invention.

Regarding claim 20, Asano teaches
A storage device (storage device = Fig. 1 memory system 100) comprising: 
a plurality of nonvolatile memory chips (plurality of nonvolatile memory chips = Fig. 1 plural NAND semiconductor memory 30), each non nonvolatile memory chip of the plurality of nonvolatile memory chips including a plurality of pages; (Asano teaches data is written/read from semiconductor memories 30 in units called pages (see ¶[22]).)
a buffer memory configured to temporarily [store a first data portion stored the plurality of nonvolatile memory chips or] store a second data portion to be stored into the plurality of nonvolatile memory chips; (Asano teaches writing target write data to buffer space (see Fig. 8, ¶[49]) prior to writing said target write data to page (see ¶[53]).)
and a storage controller (storage controller = Fig . 1 control unit 10) configured to: (Asano teaches control unit is a means for controlling components of memory system 100 (see ¶[21]).)
receive, from an external host device (external host device = Fig. 1 host device 50 outside of memory system 100), a first data object, wherein a size of the first data object does not correspond to a multiple of a page size, (Asano teaches receiving, from host device 50, write target data (first data object) (see Fig. 8 step S1, ¶[49]).)
determine whether it is possible to store the first data object in a single page among the plurality of pages, (Asano teaches determining whether size of said write target data ≤ page size (see Fig. 8 step S3, ¶[50]).)
based on determining that it is impossible to store the first data object in the single page: 
set a buffering policy for the first data object based on at least one selection parameter, (Examiner is interpreting buffering policy = scheme of storing first data in pages (see spec ¶[41]).) (Asano teaches when said size of said write target data > said page size, dividing said write target data into units of pages and storing said divided write target data to pages (buffering policy) (see Fig. 8 step S3-S9, ¶[50], [53]).  Note that said storing to pages is performed (selected) based on size of said write target data > page size (at least one selection parameter).  Asano teaches writing one of divided data pieces using merge write process when said one of said divided data pieces is smaller than said page size (first object is not a multiple of page size) (see Fig. 8 step S5, S6 and S8).)
map, using a flash translation layer, a first logical address of the first data object and a first physical address of pages in which the first data object is stored, (Asano teaches upon writing a divided data piece (of said target data) in a page, writing page number (first physical address), of said page, into entry of second table indexed by said logical block address (first logical address) of said write target data (see ¶[53]), wherein said second table is part of logical to physical translation table 60 (see ¶[29]).)
[and store a buffering direction representing the buffering policy for the first data object,] 
and based on determining that it is possible to store the first data object in the single page, map, using the flash translation layer, the first logical address and the first physical address of pages into the flash translation layer without setting the buffering policy, (claim objection: the first physical address of pages = another first physical address of page) (Asano teaches when size of said write target data ≤ page size, performing page size write process (see Fig. 8 step S3, S10, S11, ¶[52]), wherein said page size write process writes said target write data to page and writes page number (first physical address), of said page, into entry of second table indexed by said logical block address (first logical address) of said write target data (see ¶[53]).  Asano also teaches that said second table is part of logical to physical translation table 60 (see ¶[29]).)
wherein the first logical address is a single address, (Asano teaches receiving, from host device 50, write target data and logical block address (first logical address) given to said write target data (see Fig. 8 step S1, ¶[49]).)
wherein the at least one selection parameter includes at least one of [a usage of the buffer memory associated with a data write operation, a reading performance associated with a data read operation, an average size of recently stored data objects among a plurality of data objects stored in the storage device, and] a policy setting signal provided from the external host device, (Asano teaches receiving from host device write target data (see Fig. 8, ¶[49]) wherein when size of said write target data > page size, dividing said write target data into units of pages and storing said divided write target data to pages (buffering policy) (see Fig. 8 step S3-S9, ¶[50], [53]).  Note that said write target data (policy setting signal), received from said host device, is part of size of said write target data > page size (at least one selection parameter) that results in performing (setting) said storing said divided write target data to pages (buffering policy).)
wherein the buffering policy is a first buffering policy in which the first data object is stored in different pages included in different nonvolatile memory chips, [or a second buffering policy in which the first data object is stored in second pages of a single nonvolatile memory chip,] (Asano teaches when size of said write target data > page size, dividing said write target data into units of pages and storing said divided write target data to pages (buffering policy) (see Fig. 8 step S3-S9, ¶[50], [53]), wherein said divided write target data is sent to channels CH0-CH10 (see ¶[23]) of different NAND semiconductor memory 30 (see Fig. 1).)
and wherein the first physical address of pages includes a position of a first page which is a foremost page among the pages in which the first data object is stored, and a starting position of the first data object in the first page (Asano teaches dividing write target data (first data object) into units of pages and storing said divided write target data to pages (see Fig. 8 step S3-S9, ¶[50], [53]).  Asano also teaches writing first divided data piece using page size write process (see Fig. 8 step S5-S7, ¶[50]) that includes writing page number (first physical address) pointed to by writing pointer used to write said first divided data piece to page, where subsequent to said page write process, looping back to write another divided data piece (see Fig. 8 step S7, S9, S5-S8).  Note that said page number indicates initial page where said first divided data piece is to be stored (position of a first page which is a foremost page among the pages in which the first data object is stored).  Said page number is also initial location of page where first divided data piece (of said write target data) is stored (starting position of the first data object in the first page).)

see also limitation below).
store a first buffering direction representing the buffering policy for the first data object

The claimed invention is an application of known technique from Xie - storing indicator NPMU field (buffering direction) that indicates how data is stored (buffering policy for data object).  In particular, Xie teaches
store a first buffering direction representing [the] buffering policy for the first data object (Examiner is interpreting buffering direction representing buffering policy = indicator of data stored across several pages (see spec ¶[105]).) (Xie teaches writing data to PMU where after said data is written, NPMU field 27 (in map 21) is updated to indicate how many PMUs are occupied by said data (see ¶[32] and also ¶[28]).  Xie also teaches that said map 21 is in storage system 10 (see Fig. 1).  Therefore, said NPMU field is also updated (storing) in said storage system 10.  Note that Xie teaches storing an indictor NPMU field (buffering direction) that indicates how data is stored (buffering policy for data object).)

It would have been within the capabilities of one of ordinary skill in the art to recognize that applying Xie’s known technique would have yielded i) predictable result of storing NPMU field that indicates buffering policy for first data object, and ii) the improved claimed invention.

Allowable Subject Matter
Claims 2 and 6 – 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 2 (in view of claim 1) recites buffering policy (set based on selection parameter and responsive to determining that is it impossible to store first data object in a single page) that includes storing first data object in i) pages of different nonvolatile memories, and ii) pages of single nonvolatile memory chip.  As noted in claim 1, Asano in view of Xie teaches responsive to size of write target data (first data object) > page size, choosing a merge write process (buffering policy) based on whether divided data piece < page size (selection parameter).  However, Asano as modified does not appear to explicitly teach said merge write process stores said write target data in i) pages of different nonvolatile memories, and ii) pages of single nonvolatile memory chip.  Therefore, claim 2 recites subject matter that is allowable over prior art of record.
Claims 6 – 11, dependent upon claim 2, are also considered to be allowable over prior art for the same reasons as claim 2.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with (see 37 CFR 1.111(b) and MPEP § 707.07(a)).

Additional Remarks


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/CHIE YEW/            Primary Examiner, Art Unit 2139